Case 1:14-cv-03074-CMA-KMT Document 1247 Filed 03/11/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Case No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINA AZUELA RASCON,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   GABRIELA PEREZ REYES,
   and those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAuPair, Inc.,
   GreatAuPair, LLC,
   Expert Group International Inc., dba Expert AuPair,
   EurAuPair Intercultural Child Care Programs,
   Cultural Homestay International,
   Cultural Care, Inc. d/b/a Cultural Care Au pair,
   AuPairCare Inc.,
   Au pair International, Inc.,
   APF Global Exchange, NFP, DBA aupair foundation,
   American Institute For Foreign Study dba Au pair in America,
   ASSOCIATES IN CULTURAL EXCHANGE dba GOAUPAIR,
   American Cultural Exchange, LLC, dba goAuPair,
   GoAuPair Operations, LLC, DBA GOAUPAIR,
   Agent Au pair,
   A.P.EX. American Professional Exchange, LLC dba ProAuPair, and
   20/20 Care Exchange, Inc. dba The International Au pair Exchange,

         Defendants.
Case 1:14-cv-03074-CMA-KMT Document 1247 Filed 03/11/21 USDC Colorado Page 2 of 4




   ______________________________________________________________________

                     ORDER GRANTING CLASS COUNSEL’S
              MOTION TO FUND SPECIAL DISTRIBUTION EFFORTS IN
                   RESPONSE TO COVID-19-RELATED ISSUES
    _____________________________________________________________________

         On February 11, 2021, Class Counsel filed a Motion to Fund Special Distribution

   Efforts in Response to COVID-19 Related Issues (Doc. # 1238). The Court, having

   considered the Motion, all supporting and opposing papers thereto, and having

   considered the relevant facts and law, hereby finds that the requested Special Efforts

   are appropriate to administer and effectuate the Amended Final Judgment in this case

   in light of the unforeseeable consequences of Covid-19 and those consequences’

   effects on certain class members’ ability to obtain their claimed settlement funds. The

   Court therefore ORDERS as follows:


      1. The Class Administrator shall create a secure web form that permits au pairs
         who have already submitted valid claims to provide information verifying their
         identity and banking information sufficient to authorize a wire transfer;

      2. The web form shall cause the class member’s information, including banking
         information, to be transferred to the Class Administrator and stored using
         industry-standard encryption and security protocols;

      3. The Class Administrator shall send an email communication to class members
         who have submitted valid claims but whose checks have not been cashed, and
         who have not previously obtained a wire payment (the “Potentially Affected Class
         Members”), notifying the Potentially Affected Class Members that they should
         contact the Class Administrator via the online web form within 30 days if they
         have been unable to receive or cash their settlement check and wish to request a
         wire transfer payment;

      4. If the Class Administrator confirms the identity of a Potentially Affected Class
         Members and her or his eligibility for a wire, the Class Administrator will (a) stop
         payment on the check, (b) wait seven days, after which a wire transfer will be



                                               2
Case 1:14-cv-03074-CMA-KMT Document 1247 Filed 03/11/21 USDC Colorado Page 3 of 4




         completed if the check has not been presented and payment has been
         successfully stopped;

      5. The Class Administrator may initiate wire transfers for au pairs who have
         previously contacted the Class Administrator or Class Counsel to request a wire
         transfer;

      6. Wire transfers may be made on a rolling basis throughout the period
         encompassed by Steps 1-5; and

      7. Following completion of the foregoing steps, the QSF shall be closed consistent
         with Amended Order Granting Final Approval (Dkt. No. 1234) at 4.

         The Court further authorizes payment to the Class Administrator of actual time

   and expenses of up to, but not more than, $65,000 for implementing the measures

   above.

                DATED: March 11, 2021

                                                        BY THE COURT:




                                                        _________________________
                                                        CHRISTINE M. ARGUELLO
                                                        United States District Judge




                                             3
Case 1:14-cv-03074-CMA-KMT Document 1247 Filed 03/11/21 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of February, 2021, I electronically filed the

   foregoing with the Clerk of the Court using the CM/ECF system which will send

   notification of such filing to all counsel of record identified on the Court’s CM/ECF

   system for this matter.



          I further certify that I have also e-mailed a copy of the foregoing to Mr. Eugene

   Schwartz at the address provided in ECF No. 1236.



                                                             /s/ Sean P. Rodriguez
                                                             Sean P. Rodriguez
                                                             BOIES SCHILLER FLEXNER LLP
                                                             44 Montgomery St, 41st Floor
                                                             San Francisco, CA 94104
                                                             Tel: (415) 293-6820
                                                             Fax: (415) 293-6899
                                                             srodriguez@bsfllp.com
                                                             Attorneys for Plaintiffs




                                                 4
